Detailed Action                                                                                                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,308,163 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The November 10, 2020 preliminary amendment is not in proper format for reissues. As discussed in MPEP 1453, 37CFR 1.173 (d) requires that relative to the patented claims, all additions should be underlined and all deletions should be in single brackets. In the preliminary amendment, deletions are lined through or in double brackets and new claims 24-33 should be completely underlined, as they were not patented claims.
Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02 establishes a three step test for recapture:
1. Is there broadening?
2. Does any broadening aspect of the reissued claim relate to surrendered subject matter? This has two parts.
2A. Did applicant surrender any subject matter during the original prosecution that became the patent to be reissued?
2B. If applicant surrendered subject matter during the original prosecution, is any of the broadening of the reissued claims in the area of the surrendered subject matter?
3. Are the reissue claims materially narrowed in other respects to the level to avoid recapture?

a spring and when a force may be applied to the lock sleeve to move the lock sleeve from the first position to the second position, the spring may be compressed; and when the force may be removed the spring returns to an uncompressed state and the lock sleeve moves from the second position to the first position;”.
In regard to step 2A, during the original prosecution (15/448,784), a telephone interview held January 16, 2019, “disclosed incorporating the language of claims 2-5 would get over the prior art of record. The applicant was in agreement.” This led to the February 4, 2019 notice of allowability with an examiner’s amendment including, “In claim 1 line 11, after the phrase “operated in a second direction” ---; wherein the power coupling comprises a worm shaft; a lock sleeve that may be selectively engaged with the worm shaft; wherein the lock sleeve may be movable between a first position where rotation of the worm shaft may be prevented; and a second position where the worm shaft is rotatable; a spring and when a force may be applied to the lock sleeve to move the lock sleeve from the first position to the second position, the spring may be compressed; and when the force may be removed the spring returns to an uncompressed state and the lock sleeve moves from the second position to the first position; a worm provided on the worm shaft--- has been inserted.” 
Applicant surrendered the language of original claim 1 that does not include this language. Thus, for part 2B, applicant has deleted language that has been established as leading to the allowance of claim 1, so the broadening is in the area of the surrendered subject matter. 

In regard to the third step, the amendment to claim 1 adds the feature that the worm is selectively engageable with the worm shaft and a lever lock extending outwardly from the center body to restrain the center body against movement. The entire surrender generating limitation has been eliminated with the exception of the worm. Worms were well known in the art at the time of invention, so recapture has not been avoided. MPEP 1412.02(II)( C) states in part, “1) If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim. “ This is the case for claim 9. 
Similarly, for claim 12, applicant has now eliminated the portion of the claim that was added by examiner’s amendment to overcome the prior art, with the exception of a worm provided on the worm shaft. Applicant has added the limitation that the worm is actuated by the powered drill to move the first and second side assemblies towards or away from each other, 

The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
As discussed above, applicant has removed language from the claim that was inserted to overcome prior art. The current error statement states that the addition of this language was in error. However, since this language was explicitly added to overcome art, the addition of this language is not seen as an error that can support the filing of a reissue application.
Claims 1-9 and 11-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to include a lever lock extending outwardly from the center body. This makes claim 1, which is dependent on claim 1, redundant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG-Pub No. 2017/0355298 to Cahall (hereinafter “Cahall”).
Cahall discloses a method of adjusting a tension in a securing member that secures cargo to a support surface (paragraph 2) the method using a device with a center body(housing 102), a first side assembly and a second side assembly (opposite sides of the shaft of the binder B, shown in figure 1 extending out opposite sides of the housing). A first securing member is engaged with the first side assembly and a second securing member is engaged . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,11,15,17-23,26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub No. 2017/0355298 to Cahall (hereinafter “Cahall”) in view of US Patent No. 10,088,016 to Bujold et al. (hereinafter “Bujold”).
Cahall discloses a chain binder (title) comprising a center body (housing 102); a first side assembly; a second side assembly (opposite sides of the shaft of binder B extend out opposite sides of the housing and are moved by drill PT) and a power coupling (122) provided on the 
In regard to claim 2, Cahall shows worm wheel 138 in contract with the worm 136, both of which are contained in the housing 102. In regard to claim 3, figure 4 of Cahall shows gear 122 which is engaged with the first and second assemblies through a tubular member. Gear 122 engages gear 146 which engages the worm, so the worm engages the tubular member. The claim does not require direct engagement. Similarly, Bujold shows worm wheel 26 engaged with worm 24 and tubular wall 44. In regard to claim 4, the tubular wall 44 of Bujold will rotate in 
In regard to claim 9, Cahall shows a chain binder (title) with a center body (housing 102), a first side assembly, a second side assembly (binder B comprises threaded rods extending out opposite sides of the housing) and a power coupling (gear reduction system 100) in the center body. The power coupling includes a worm (136) entirely within the center body and a worm shaft (134) engaged with the worm and extending outwardly from the center body (seen in figure 4). a powered hand drill (PT) is selectively coupled to the worm shaft to operate the power coupling so that the first side assembly and the second side assembly move toward each other when operated in a first direction and away from each other when operated in a second direction (paragraph 18). The worm of Cahall is integral with the worm shaft, and thus is not “selectively operatively engaged with the worm”. Bujold shows a similar system for tightening cargo straps using a removable drill to rotate a shaft to move adapters on opposite sides of a shaft extending from the central housing either away from each other or toward each other depending on the direction of the drill rotation. The paragraph beginning on line 45 of column 7, Bujold states that “the drive shaft 28 can be removable from the worm 24 for selecting a corresponding drive shaft 28 according to the type of hand-held drill 36 to be used.” It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Bujold to modify the chain binding device of Cahall by making the worm selectively engageable with the shaft to allow for proper functioning with different drills. In regard to claim . 

Claim 13-15,17 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahall in view of US Patent No. 4,830,339 to McGee et al. (hereinafter “McGee”).
As discussed above, Cahall discloses the method of adjusting tension in a securing member of claim 12. Claim 13 depends on claim 12 and adds the step of preventing rotation of a lever lock provided on the center body prior to operating the power coupling. McGee shows a power drive for a cable tightener which uses an impact wrench to rotate a sleeve to tighten or loosen securing members 48. The sides of the housing of McGee extend to form a lever lock that prevents rotation of the central housing by the impact wrench. Beginning on line 47 of column 3, McGee states, “Furthermore, the application of rotary torque to the sleeve 62 in the direction of the arrow 74 will result in the second ends 56 of the side members 52 being urged 
In regard to claim 14, McGee teaches a lever lock that extends in both directions from the center body (see figure 4). This is seen to teach preventing rotation from a first region (under the first leg-under reference numeral 76) and a second region (around reference numeral 42 on figure 4). Wedging one leg between two surfaces is seen as an obvious variant of using two legs, each on a different surface. In regard to claim 15, McGee’s abstract states, “the second gear wheel projects through the corresponding side member and is equipped with an enlarged hexagonal head (or the equivalent) with which an impact wrench may be operatively engaged.” This is seen as a teaching of a socket used to dive the device. Cahall shows nozzle 122 on the end of worm shaft 134 to drive the worm shaft. Together these teachings teach a socket being positioned around the head of the worm shaft that extends into the interior of the center body to rotate the worm shaft. In regard to claim 17, when worm 136 of Cahall is rotated, it engages worm wheel 138 which is located in the center body, to rotate the worm wheel.  
The steps of claim 28 are seen to be covered by the discussion of claim 13, above. Both references show chains or straps connected to the ends of the side assemblies. In regard to claim 29, Cahall shows drill PT coupling to the worm gear for powering the tightening and loosening of the straps/chains. In regard to claims 30 and 31, figure 3 of Cahall shows worm wheel 138 and worm 136 completely contained in the housing. In regard to claim 32, McGee teaches a lever lock that extends in both directions from the center body in a fixed position (see . 

Allowable Subject Matter
Claims 16,24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (in proper format for a reissue) including all of the limitations of the base claim and any intervening claims with the submission of a suitable reissue declaration.
The following is a statement of reasons for the indication of allowable subject matter:  All of the objected to claims require a lock sleeve that was not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson (US 2017/0232881) shows a load binder with a hand operated drill turning a worm gear to turn a tubular member that changes the distance between end units to tighten or loosen a load retaining cable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993